
 
SECURITY AGREEMENT
(Financial Assets)


This Security Agreement (“Agreement”) to be effective as of April 26, 2012.


GRANT OF SECURITY INTEREST.  For valuable consideration, the
undersigned AMERICAN WOODMARK CORPORATION, a Virginia corporation, or any of
them ("Debtor"), hereby grants and transfers to WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association having offices at 1021 East Cary
Street, Richmond, Virginia 23219 ("Bank"), a security interest in: (a) Debtor's
money market account no.(s): 4122307325 maintained at Bank (whether held in
Debtor's name or as a Bank collateral account for the benefit of Debtor), any
sub-account thereunder or consolidated therewith, and all replacements or
substitutions therefor, including any account resulting from a renumbering or
other administrative re-identification thereof (such accounts each and
collectively being, the "Securities Account", and the parties at which the
Securities Accounts are maintained each and collectively being, the
"Intermediary"), (b) all financial assets credited to the Securities Account (c)
all security entitlements with respect to the financial assets credited to the
Securities Account, and (d) any and all other investment property or assets
maintained or recorded in the Securities Account, (with all the foregoing
collectively defined as "Collateral"), together with whatever is receivable or
received when any of the Collateral or proceeds thereof are sold, collected,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary, including without limitation, (i) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, (ii) all rights to payment with respect to any claim or cause of
action affecting or relating to any of the foregoing, and (iii) all stock
rights, rights to subscribe, stock splits, liquidating dividends, cash
dividends, dividends paid in stock, new securities or other property of any kind
which Debtor is or may hereafter be entitled to receive on account of any
securities pledged hereunder, including without limitation, stock received by
Debtor due to stock splits or dividends paid in stock or sums paid upon or in
respect of any securities pledged hereunder upon the liquidation or dissolution
of the issuer thereof (hereinafter called "Proceeds").  Except as otherwise
expressly permitted herein, in the event Debtor receives any such Proceeds,
Debtor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form received,
with the endorsement of Debtor if necessary and/or appropriate undated stock
powers duly executed in blank, to be held by Bank as part of the Collateral,
subject to all terms hereof.  As used herein, the terms "security entitlement,"
"financial asset" and "investment property" shall have the respective meanings
set forth in the Virginia Uniform Commercial Code.


OBLIGATIONS SECURED.  The obligations secured hereby are the payment and
performance of:  (a) all present and future Indebtedness of Debtor, or any of
them (“Obligor”) to Bank and all extensions, renewals or modifications thereof,
and restatements or substitutions therefor; (b) all obligations of Debtor and
rights of Bank under this Agreement; and (c) all present and future obligations
of Debtor to Bank of other kinds.  The word "Indebtedness" is used herein in its
most comprehensive sense and includes any and all advances, debts, obligations
and liabilities heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable. EXCLUSIONS FROM COLLATERAL.
Notwithstanding anything herein to the contrary, the terms "Collateral" and
"Proceeds" do not include, and Bank disclaims a security interest in, all
Collective Investment Funds now or hereafter maintained in the Securities
Account.  "Collective Investment Funds" means collective investment funds as
described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.  In addition,
Bank may, at its sole discretion and at any time upon written notice to Debtor,
release Bank’s security interest in any WF Securities in the Collateral or
Proceeds and exclude WF Securities from the determination of value requirements
to which the Collateral is subject to hereunder.  Such release, if any, shall
not relieve Debtor from the obligation to satisfy any value requirement set
forth herein.  As used

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-1-
 



 
 

--------------------------------------------------------------------------------

 

herein, "WF Securities" means stock, securities or obligations of Wells Fargo &
Company or of any affiliate thereof (as the term affiliate is defined in Section
23A of the Federal Reserve Act (12 USC 371(c), as amended from time to time).


CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER AGREEMENTS.  This is a
continuing agreement and all rights, powers and remedies hereunder shall apply
to all past, present and future Indebtedness of each of the Obligors to Bank,
including that arising under successive transactions which shall either continue
the Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any of the Obligors or Debtor or any other event or proceeding affecting any of
the Obligors or Debtor.  As to any of Debtor that are not also an Obligor, this
Agreement shall not apply to any new Indebtedness created after actual receipt
by Bank of written notice of its revocation as to such new Indebtedness;
provided however, that loans or advances made by Bank to any of the Obligors
after revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by any of the Obligors or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new
Indebtedness.  Any such notice must be sent to Bank by registered U.S. mail,
postage prepaid, addressed to its office set forth above, or at such other
address as Bank shall from time to time designate.  The obligations of Debtor
hereunder shall be in addition to any obligations of Debtor under any other
grants or pledges of security for any liabilities or obligations of any of the
Obligors or any other person heretofore or hereafter given to Bank unless said
other grants or pledges of security are expressly modified or revoked in
writing; and this Agreement shall not, unless expressly herein provided, affect
or invalidate any such other grants or pledges of security.


OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several and independent of the obligations of Obligors, and a separate
action or actions may be brought and prosecuted against Debtor whether action is
brought against any of the Obligors or any other person, or whether any of the
Obligors or any other person is joined in any such action or actions.  Debtor
acknowledges that this Agreement is absolute and unconditional, there are no
conditions precedent to the effectiveness of this Agreement, and this Agreement
is in full force and effect and is binding on Debtor as of the date written
below, regardless of whether Bank obtains collateral or any guaranties from
others or takes any other action contemplated by Debtor.  To the extent
permitted by applicable law, Debtor waives the benefit of any statute of
limitations affecting Debtor's liability hereunder or the enforcement thereof,
and Debtor agrees that any payment of any Indebtedness or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to Debtor's liability
hereunder.  The liability of Debtor hereunder shall be reinstated and revived
and the rights of Bank shall continue if and to the extent that for any reason
any amount at any time paid on account of any Indebtedness secured hereby is
rescinded or must be otherwise restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Debtor, Debtor agrees to indemnify and hold Bank harmless from and against
all costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel to the extent
permissible), expended or incurred by Bank in connection therewith, including
without limitation, in any litigation with respect thereto.


TERMINATION.  This Agreement will terminate upon the performance of all
obligations of Debtor to Bank secured hereby, including without limitation, the
indefeasible payment and satisfaction in full of all Indebtedness of Debtor to
Bank, and the termination of all commitments of Bank to extend credit to Debtor.


OBLIGATIONS OF BANK.  Any money received by Bank in respect of the Collateral
may be deposited, at Bank's option, into a non-interest bearing account over
which Debtor shall have no control, and the same shall, for all purposes, be
deemed Collateral hereunder.  Bank shall have no duty to take any steps
necessary to preserve the rights of Debtor against prior parties, or to initiate
any action to protect against

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-2-
 



 
 

--------------------------------------------------------------------------------

 

the possibility of a decline in the market value of the Collateral or
Proceeds.  Bank shall not be obligated to take any actions with respect to the
Collateral or Proceeds requested by Debtor unless such request is made in
writing and Bank determines, in its sole discretion, that the requested action
would not unreasonably jeopardize the value of the Collateral and Proceeds as
security for the Indebtedness.


REPRESENTATIONS AND WARRANTIES.


           (a)           Debtor represents and warrants to Bank that:  (i)
Debtor's legal name is exactly as set forth on the first page and Debtor’s
signature line of this Agreement, and all of Debtor 's organizational documents
or agreements delivered to Bank are complete and accurate in every respect and
Debtor is registered as an organization in good standing under the laws of the
jurisdiction set forth therein; (ii) Debtor’s chief executive office is located
at 3102 Shawnee Drive, Winchester, VA  22601; (iii) Debtor is the  owner of the
Collateral and Proceeds; (iv) Debtor has the exclusive right to grant a security
interest in the Collateral and Proceeds; (v) all Collateral and Proceeds are
genuine, free from liens, adverse claims, setoffs, default, prepayment, defenses
and conditions precedent of any kind or character, except the lien created
hereby or as otherwise agreed to by Bank, or heretofore disclosed by Debtor to
Bank, in writing; (vi) all statements contained herein and, where applicable, in
the Collateral, are true and complete in all material respects; (vii) no
financing statement or control agreement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, exists or is on file in
any public office or remains in effect; (viii) no person or entity, other than
Debtor, Bank and Intermediary, has any interest in or control over the
Collateral; and (ix) specifically with respect to Collateral and Proceeds
consisting of investment securities, instruments, chattel paper, documents,
contracts, insurance policies or any like property, all persons appearing to be
obligated thereon have authority and capacity to contract and are bound as they
appear to be, and the same comply with applicable laws concerning form, content
and manner of preparation and execution.


    (b)           Each of Debtor who are not also the Obligor, further represent
and warrant to Bank that:  (i) the Collateral pledged hereunder is so pledged at
Obligors’ request; (ii) Bank has made no representation to Debtor as to the
creditworthiness of any of the Obligors; and (iii) Debtor has established
adequate means of obtaining from each of the Obligors on a continuing basis
financial and other information pertaining to Obligors’ financial
condition.  Debtor agrees to keep adequately informed from such means of any
facts, events or circumstances which might in any way affect Debtor's risks
hereunder, and Debtor further agrees that Bank shall have no obligation to
disclose to Debtor any information or material about any of the Obligors which
is acquired by Bank in any manner.
 
COVENANTS OF DEBTOR.
   
    (a)           Debtor agrees in general:  (i) to indemnify Bank against all
losses, claims, demands, liabilities and expenses of every kind caused by
property subject hereto; (ii) to permit Bank to exercise its powers; (iii) to
execute and deliver such documents as Bank deems necessary to create, perfect
and continue the security interests contemplated hereby; (iv) not to change
Debtor's name, and as applicable, its chief executive office, its principal
residence or the jurisdiction in which it is organized and/or registered without
giving Bank prior written notice thereof; (v) not to change the places where
Debtor keeps any of the Collateral or Debtor 's records concerning the
Collateral and Proceeds without giving Bank prior written notice of the address
to which Debtor is moving same ; and (vi) to cooperate with Bank in perfecting
all security interests granted herein and in obtaining such agreements from
third parties as Bank deems necessary, proper or convenient in connection with
the preservation, perfection or enforcement of any of its rights hereunder.


    (b)           Debtor agrees with regard to the Collateral and Proceeds,
unless Bank agrees otherwise in writing:  (i) that Bank is authorized to file
financing statements in the name of Debtor to perfect Bank's security interest
in Collateral and Proceeds; (ii) not to permit any security interest in or lien
on the Collateral or Proceeds, except in favor of Bank and except liens in favor
of Intermediary to the extent expressly permitted by Bank in writing; (iii) not
to hypothecate or permit the transfer by operation of law of any of the
Collateral or Proceeds or any interest therein; (iv) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-3-
 



 
 

--------------------------------------------------------------------------------

 

Bank to inspect the same and make copies thereof at any reasonable time; (v) if
requested by Bank following the occurrence of an Event of Default, to receive
and use reasonable diligence to collect Proceeds, in trust and as the property
of Bank, and to immediately endorse as appropriate and deliver such Proceeds to
Bank daily in the exact form in which they are received together with a
collection report in form satisfactory to Bank; (vi) in the event Bank elects to
receive payments of Collateral or Proceeds hereunder, to pay all expenses
incurred by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; (vii) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims; and (viii) if the Collateral or Proceeds consists of securities
and so long as no Event of Default exists, to vote said securities and to give
consents, waivers and ratifications with respect thereto, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would impair Bank's interest in the Collateral and Proceeds or be inconsistent
with or violate any provisions of this Agreement. Debtor further agrees that any
party now or at any time hereafter authorized by Debtor to advise or otherwise
act with respect to the Securities Account shall be subject to all terms and
conditions contained herein and in any control, custodial or other similar
agreement at any time in effect among Bank, Debtor and Intermediary relating to
the Collateral.


POWERS OF BANK.  Debtor appoints Bank its true attorney in fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank's officers and employees, or any of them, if an Event of Default has
occurred and is continuing:  (a) to perform any obligation of Debtor hereunder
in Debtor 's name or otherwise; (b) to notify any person obligated on any
security, instrument or other document subject to this Agreement of Bank's
rights hereunder; (c) to collect by legal proceedings or otherwise all
dividends, interest, principal or other sums now or hereafter payable upon or on
account of the Collateral or Proceeds; (d) to enter into any extension,
modification, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral or Proceeds, and in
connection therewith to deposit or surrender control of the Collateral and
Proceeds, to accept other property in exchange for the Collateral and Proceeds,
and to do and perform such acts and things as Bank may deem proper, with any
money or property received in exchange for the Collateral or Proceeds, at Bank's
option, to be applied to the Indebtedness or held by Bank under this Agreement;
(e) to make any compromise or settlement Bank deems desirable or proper in
respect of the Collateral and Proceeds; (f) to insure, process and preserve the
Collateral and Proceeds; (g) to exercise all rights, powers and remedies which
Debtor would have, but for this Agreement, with respect to all Collateral and
Proceeds subject hereto; and (h) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Bank as necessary,
proper or convenient in connection with the preservation, perfection or
enforcement of its rights hereunder.  To effect the purposes of this Agreement
or otherwise upon instructions of Debtor, Bank may cause any Collateral and/or
Proceeds to be transferred to Bank's name or the name of Bank's nominee.  If an
Event of Default has occurred and is continuing, any or all Collateral and/or
Proceeds consisting of securities may be registered, without notice, in the name
of Bank or its nominee, and thereafter Bank or its nominee may exercise, without
notice, all voting and corporate rights at any meeting of the shareholders of
the issuer thereof, any and all rights of conversion, exchange or subscription,
or any other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof.  The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as Bank may
determine.  All of the foregoing rights, privileges or options may be exercised
without liability on the part of Bank or its nominee except to account for
property actually received by Bank.  Bank shall have no duty to exercise any of
the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-4-
 



 
 

--------------------------------------------------------------------------------

 


DEBTOR'S WAIVERS.


(a)           Debtor waives any right to require Bank to:  (i) proceed against
any of the Obligors or any other person; (ii) marshal assets or proceed against
or exhaust any security held from any of the Obligors or any other person; (iii)
give notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any of the Obligors or any
other person; (iv) take any other action or pursue any other remedy in Bank's
power; (v) make any presentment or demand for performance, or any notices of any
kind, including without limitation, any notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor, notice of intention to
accelerate or notice of acceleration hereunder or in connection with any
obligations or evidences of indebtedness held by Bank as security for or which
constitute in whole or in part the Indebtedness guaranteed or secured hereunder,
or in connection with the creation of new or additional Indebtedness; or (vi) to
set off against the Indebtedness the fair value of any real or personal property
given as collateral for the Indebtedness.


(b)           Debtor waives any defense to its obligations hereunder based upon
or arising by reason of:  (i) any disability or other defense of any of the
Obligors or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Indebtedness of any of the
Obligors or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on
behalf of any of the Obligors which is a corporation, partnership or other type
of entity, or any defect in the formation of any such Obligor; (iv) the
application by any of the Obligors of the proceeds of any Indebtedness for
purposes other than the purposes represented by Obligors to, or intended or
understood by, Bank or Debtor; (v) any act or omission by Bank which directly or
indirectly results in or aids the discharge of any of the Obligors or any
portion of the Indebtedness by operation of law or otherwise, or which in any
way impairs or suspends any rights or remedies of Bank against any of the
Obligors; (vi) any impairment of the value of any interest in the Collateral or
Proceeds, or any other security for the Indebtedness or any portion thereof,
including without limitation, the failure to obtain or maintain perfection or
recordation of any interest in any such security, the release of any such
security without substitution, and/or the failure to preserve the value of, or
to comply with applicable law in disposing of, any such security; (vii) any
modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) any requirement that a party
to this Agreement give any notice of acceptance of this Agreement.  Until all
Indebtedness shall have been paid in full, Debtor shall have no right of
subrogation, and Debtor waives any right to enforce any remedy which Bank now
has or may hereafter have against any of the Obligors or any other person, and
waives any benefit of, or any right to participate in, any security now or
hereafter held by Bank.  Debtor further waives all rights and defenses Debtor
may have arising out of (A) any election of remedies by Bank, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys Debtor's rights of
subrogation or Debtor's rights to proceed against any of the Obligors for
reimbursement, or (B) any loss of rights Debtor may suffer by reason of any
rights, powers or remedies of any of the Obligors in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Obligors' Indebtedness, whether by operation of law, or otherwise, including any
rights Debtor may have to a fair market value hearing to determine the size of a
deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Indebtedness, and Debtor waives any
rights Debtor may have under Sections 49-25 and 49-26 of the Code of Virginia
(1950), as amended, including any right to require Bank to proceed against
Obligor or any collateral that secures the Indebtedness.


AUTHORIZATIONS TO BANK.  Debtor authorizes Bank either before or after
revocation hereof, without notice to or demand on Debtor, and without affecting
Debtor's liability hereunder, from time to time to: (a) alter, compromise,
renew, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security, other than the Collateral and Proceeds, for the payment of the
Indebtedness or any portion thereof, and exchange, enforce, waive, subordinate
or release the Collateral and Proceeds, or any part thereof, or any such other
security; (c) apply the Collateral and

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-5-
 



 
 

--------------------------------------------------------------------------------

 



Proceeds or such other security and direct the order or manner of sale thereof,
including without limitation, a non-judicial sale permitted by the terms of the
controlling security agreement, mortgage or deed of trust, as Bank in its
discretion may determine; (d) release or substitute any one or more of the
endorsers or guarantors of the Indebtedness, or any portion thereof, or any
other party thereto; and (e) apply payments received by Bank from any of the
Obligors to any Indebtedness of any of the Obligors to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Agreement, and Debtor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Agreement in whole or in part.


PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS.  Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the
same.  Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of this Agreement, shall be secured
by the Collateral and Proceeds, subject to all terms and conditions of this
Agreement.


EVENTS OF DEFAULT.  The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:  (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, (ii) any other agreement
between any of the Obligors and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness, or (iii)
any control, custodial or other similar agreement in effect among Bank, Debtor
and Intermediary relating to the Collateral; (b) any representation or warranty
made by Debtor herein shall prove to be incorrect in any material respect when
made; (c) Debtor shall fail to observe or perform any obligation or agreement
contained herein; (d) any impairment of any rights of Bank in any Collateral or
Proceeds, or any  attachment or like levy on any property of Debtor; and (e)
Bank, in good faith, believes any or all of the Collateral and/or Proceeds to be
in danger of misuse, dissipation, commingling, loss, theft, damage or
destruction, or otherwise in jeopardy or unsatisfactory in character or value.


REMEDIES.  Upon the occurrence of any Event of Default, Bank shall have and may
exercise without demand any and all rights, powers, privileges and remedies
granted to a secured party upon default under the Virginia Uniform Commercial
Code or otherwise provided by law, including without limitation, the right (a)
to contact Intermediary and to instruct Intermediary to deliver all Collateral
and/or Proceeds directly to Bank, and (b) to sell, lease, license or otherwise
dispose of any or all Collateral and to give such withdrawal and/or redemption
notices as may be required with respect to any of the Collateral.  All rights,
powers, privileges and remedies of Bank shall be cumulative.  No delay, failure
or discontinuance of Bank in exercising any right, power, privilege or remedy
hereunder shall affect or operate as a waiver of such right, power, privilege or
remedy; nor shall any single or partial exercise of any such right, power,
privilege or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
default hereunder, or any such waiver of any provisions or conditions hereof,
must be in writing and shall be effective only to the extent set forth in
writing.  It is agreed that public or private sales or other disposition, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions.  While an Event of Default exists:  (a)
Debtor will not dispose of any Collateral or Proceeds except on terms approved
by Bank; (b) Bank may appropriate the Collateral and apply all Proceeds toward
repayment of the Indebtedness in such order as Bank may from time to time elect;
(c) Bank may take any action with respect to the Collateral contemplated by any
control, custodial or other similar agreement then in effect among Bank, Debtor
and Intermediary; and (d) at Bank's request, Debtor will assemble and deliver
all Collateral, and books and records pertaining to the Collateral or Proceeds
to Bank at a reasonably convenient place designated by Bank.  For any Collateral
or Proceeds consisting of securities, Bank shall be under no obligation to delay
a sale or other disposition of any portion thereof for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under any applicable state or federal law, even if the issuer thereof would
agree to do so.  Debtor further agrees that Bank shall have no obligation to
process or prepare any Collateral for sale or other disposition.


WM-QuickForms-SA/FA (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-6-
 



 
 

--------------------------------------------------------------------------------

 
 
DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS.  In disposing
of Collateral hereunder, Bank may disclaim all warranties of title, possession,
quiet enjoyment and the like.  Any proceeds of any disposition of any Collateral
or Proceeds, or any part thereof, may be applied by Bank to the payment of
expenses incurred by Bank in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness in such order of application as Bank may from
time to time elect.  Upon the transfer of all or any part of the Indebtedness,
Bank may transfer all or any part of the Collateral or Proceeds and shall be
fully discharged thereafter from all liability and responsibility with respect
to any of the foregoing so transferred, and the transferee shall be vested with
all rights and powers of Bank hereunder with respect to any of the foregoing so
transferred; but with respect to any Collateral or Proceeds not so transferred,
Bank shall retain all rights, powers, privileges and remedies herein given.


NOTICES.  All notices, requests and demands required under this Agreement must
be in writing, addressed to Bank at the address specified above and to Debtor at
the address of its chief executive office specified above or to such other
address as any party may designate by written notice to each other party, and
shall be deemed to have been given or made as follows:  (a) if personally
delivered, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.


COSTS, EXPENSES AND ATTORNEYS' FEES.  Debtor shall pay to Bank immediately upon
demand the full amount of all payments, advances, charges, costs and expenses,
including, to the extent permitted by applicable law, reasonable attorneys' fees
(to include outside counsel fees and all allocated costs of Bank's in-house
counsel to the extent permissible), incurred by Bank in connection with (a) the
perfection and preservation of the Collateral or Bank's interest therein, and
(b) the realization, enforcement and exercise of any right, power, privilege or
remedy conferred by this Agreement, whether or not suit is brought or
foreclosure is commenced, and if suit is brought whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank's ability to exercise any of its rights
or remedies with respect thereto.  All of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the greater of ten percent (10%) or the Prime rate in effect from time
to time.


SUCCESSORS; ASSIGNMENT.  This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Debtor may not
assign or transfer any of its interests or rights hereunder without Bank's prior
written consent.  Debtor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Obligors to Bank and any obligations with
respect thereto, including this Agreement.  In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Debtor and/or this Agreement, whether furnished by Obligors, Debtor
or otherwise.  Debtor further agrees that Bank may disclose such documents and
information to Obligors.


AMENDMENT.  This Agreement may be amended or modified only in writing signed by
Bank and Debtor.


APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is but a single
Obligor, then all words used herein in the plural shall be deemed to have been
used in the singular where the context and construction so require; and when
there is more than one Obligor named herein or when this Agreement is executed
by more than one Debtor, the word "Obligors" and the word "Debtor" respectively
shall mean all or any one or more of them as the context requires. If Obligor is
a signator of this Agreement, the word “Obligor” includes “Debtor”, and the word
“Debtor” includes “Obligor”, as the context may require.
 


WM-QuickForms-SA/FA (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-7-
 



 
 

--------------------------------------------------------------------------------

 
 
SEVERABILITY OF PROVISIONS.  If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


GOVERNING LAW.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Virginia.


ARBITRATION.


(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to this Agreement and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination.


(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Virginia selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.


(c)           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.    The arbitration requirement does not limit the right of any
party to (i) foreclose against real or personal property collateral (ii)
exercise self-help remedies relating to collateral or proceeds of collateral
such as setoff or repossession; or (iii) obtain provisional or ancillary
remedies such as replevin, injunctive relief, attachment or the appointment of a
receiver, before during or after the pendency of any arbitration
proceeding.  This exclusion does not constitute a waiver of the right or
obligation of any party to submit any dispute to arbitration or reference
hereunder, including those arising from the exercise of the actions detailed in
sections (i), (ii), and (iii) of this paragraph.


(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Virginia or a neutral retired judge of the
state or federal judiciary of Virginia and in either case, with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Virginia and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Virginia Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
WM-QuickForms-SA/FA (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-8-
 



 
 

--------------------------------------------------------------------------------

 

(e)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.


(f)           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Agreement or any other
contract, instrument or document relating to any Indebtedness, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)           Payment of Arbitration Costs and Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.


(h)            Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
         

WM-QuickForms-SA/FA  (1/10/12)
Obligor #____________, AU #____________
Deal #____________, Facility #____________
-9-
 



 
 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
(Financial Assets)


[SIGNATURE PAGE]


IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.




DEBTOR:




AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:
/s/ Jonathan Wolk  (SEAL)
Name:
Jonathan Wolk
Title:
Senior Vice President & CFO







18060835_3.DOCX
 